Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 1 of 32 PageID #: 1591




                             EXHIBIT A


 HARRIS CORPORATIONS’S PROPOSED CONSTRUCTIONS AND INTRINSIC AND
  EXTRINSIC EVIDENCE CITATIONS FOR JOINT CLAIM CONSTRUCTION AND
                  PREHEARING STATEMENT (P.R. 4-3)
                      Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 2 of 32 PageID #: 1592




I.        Disputed Constructions – Case No. 18-cv-00439-JRG

          A.        United States Patent No. 6,958,986

     Claim Term          Claims1        Harris Proposed Construction         Harris Intrinsic and Extrinsic          Huawei Proposed
                                                                                        Evidence                       Construction2
    “scheduling          1, 5, 6,   “assigning time slots to be allocated   ’986 Patent at Abstract; Figs. 5, 8,   “assigning,
    demand               9, 17,     among links or data priority levels     & 14-18; 1:8-11; 2;15-18; 2:27-        responsive to
    assigned time        21, 22,    responsive to utilization”              33; 2:34-67; 3:65-4:8; 5:48-54;        utilization,
    slots”               25                                                 5:56-6:19; 9:47-61; 13:14-18;          time slots to nodes
                                                                            14:1-8; 15:44-45; 15:57-65;            for which a
                                                                            18:28-41; 19:41-49; 26:30-33;          semi-permanent time
                                                                            26:53-27:22; 28:28-39; 38:18-22;       slot also is
                                                                            38:30-33; 38:56-59; 39:10-25;          allocated”
                                                                            41:61-42:18; 42:19-37; 42:41-
                                                                            43:13; 49:45-49; 51:3-23; 51:50-
                                                                            54; 57:5-19; 57:54-63; 58:7-23,
                                                                            59-11-24; 59:54-63; 60:4-18.

                                                                            U.S. Pat. App. Pub. No.
                                                                            2003/0193908A1 at [0063];
                                                                            [0076]




1
 Throughout this disclosure, patent claims that are unasserted or that only include a term by dependency are not listed.
2
 Huawei’s proposed constructions are included here for reference. They are also listed, along with Huawei’s citations to intrinsic and
extrinsic evidence, in a separate Exhibit at Huawei’s suggestion.



                                                                        2
                    Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 3 of 32 PageID #: 1593




  Claim Term          Claims1         Harris Proposed Construction           Harris Intrinsic and Extrinsic       Huawei Proposed
                                                                                        Evidence                    Construction2
“scheduling [a]       1, 9, 17,   “assigning [a] time slot[s] reserved to   ’986 Patent at Abstract; Figs. 5-7   “assigning [a]
respective semi-      25          given links or data priority levels”      & 14-18; 2:23-27; 2:57-64; 5:16-     respective time
permanent time                                                              30; 5:42-47; 7:50-57; 9:48-61;       slot[s] to
slot[s]”                                                                    10:52-60; 10:65-11:21; 13:14-18;     neighboring mobile
                                                                            14:1-13; 16:1-16; 18:28-36;          nodes, reserved
                                                                            18:55-62; 22:58-60; 23:50-55;        across a series of
                                                                            26:15-21; 39:10-18; 54:4-18;         frames,”

                                                                            57:5-19; 57:54-63; 58:7-23, 59-
                                                                            11-24; 59:54-63; 60:4-18.

“link utilization     1, 5, 6,    “measure[s] of link quality or capacity   ’986 Patent at Abstract; Figs. 14-   “measurement[s] of
metric[s]”            9, 17,      associated with a communication link or   18; 2:27-67; 3:65-4:8; 4:23-32;      link usage or link
                      21, 22,     data priority level”                      5:48-54; 5:56-6:19; 15:57-65;        demand”
                      25                                                    38:18-26; 38:30-33; 38:51-39:9;
                                                                            39:19-25; 39:29-35; 40:48-56;
                                                                            40:60-41:31; 41:46-60; 41:61-
                                                                            42:18; 42:41-43:13; 43:45-52;
                                                                            49:45-49, 50:28-34; 51:50-52:6;
                                                                            52:63-66; 53:24-54:18; 57:5-19;
                                                                            57:54-63; 58:7-23, 59-11-24;
                                                                            59:54-63; 60:4-18.

                                                                            U.S. Pat. App. Pub. No.
                                                                            2003/0193908A1 at [0076];
                                                                            [0136] – [0143].




                                                                      3
               Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 4 of 32 PageID #: 1594




      B.     United States Patent No. 6,980,537

     Claim Term          Claims      Harris Proposed Construction          Harris Intrinsic and Extrinsic      Huawei Proposed
                                                                                      Evidence                    Construction
“unit status message”    4, 18,    “status message or packet including    ’537 Patent at Figs. 3, 4, & 9;     “message containing
                         30, 33,   connectivity information relating to   3:41-45; 5:34-38; 7:24-34; 7:37-    connectivity
                         56, 61,   node connections and tiers”            42; 8:6-18; 8:60-66; 9:63-65;       information for that
                         66                                               10:15-16; 10:44-47; 11:55-59;       unit”
                                                                          14:54-61; 15:38-48; 16:20-26;
                                                                          16:27-52; ; 16:57-61; 17:44-46;
                                                                          18:49-62; 22:31-36; 23:35-24:6;
                                                                          24:11-28; 25:14-37; 26:15-37;
                                                                          26:40-55; 27:37-55; 28:29-46;
                                                                          28:57-29:6; 29:15-42; 29:45-30:5;
                                                                          30:50-31:7; 31:10-36; 32:17-59;
                                                                          32:62-33:35; 33:38-34:27; 34:30-
                                                                          43.

                                                                          ’537 Patent FH, 5-6-05 Remarks
                                                                          at 29-36, 8-10-05 Notice of
                                                                          Allowability at 2-4.




                                                              4
                Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 5 of 32 PageID #: 1595




      Claim Term          Claims     Harris Proposed Construction     Harris Intrinsic and Extrinsic      Huawei Proposed
                                                                                 Evidence                    Construction
“routing unit” / “relay   1, 10,    No construction necessary.       ’537 Patent at 4:17-23; 11:39-41;   “a network node that
unit”                     11, 16,                                    12:45-50; 23:5-21; 23:35-24:6;      relays traffic
                          24, 25,                                    24:11-28; 25:14-37; 26:15-37;       between at least two
                          30, 33,                                    26:40-55; 27:37-55; 28:29-46;       other units within
                          36, 38,                                    28:57-29:6; 29:15-42; 29:45-30:5;   the network”
                          39, 40,                                    30:50-31:7; 31:10-36; 32:17-59;
                          45, 47,                                    32:62-33:35; 33:38-34:27; 34:30-
                          48, 49,                                    43.
                          54, 58,
                          59, 63,
                          64, 68

“member unit”             1, 16,    No construction necessary.       ’537 Patent at 6:47-49; 10:35-37; “a node that does not
                          30, 33,                                    11:39-41; 12:45-50; 18:31-47;     relay network
                          36, 45,                                    23:35-24:6; 24:11-28; 25:14-37;   traffic”
                          54, 58,                                    26:15-37; 26:40-55; 27:37-55;
                          59, 63                                     28:29-46; 28:57-29:6; 29:15-42;
                                                                     29:45-30:5; 30:50-31:7; 31:10-36;
                                                                     32:17-59; 32:62-33:35; 33:38-
                                                                     34:27; 34:30-43.




                                                                 5
                 Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 6 of 32 PageID #: 1596




      Claim Term             Claims    Harris Proposed Construction     Harris Intrinsic and Extrinsic        Huawei Proposed
                                                                                   Evidence                      Construction
“designating as said         47       No construction necessary.       ’537 Patent at Figs. 1A, 5, 6, & 8;   “designating as said
routing unit each                                                      30:50-31:36.                          routing unit each
communication unit                                                                                           communication unit
communicating with at                                                                                        that has at least one
least one neighboring                                                                                        neighboring node
unit isolated from                                                                                           that can establish
communications with                                                                                          communications
remaining neighboring                                                                                        with at least one
units of that                                                                                                other neighboring
communication unit”                                                                                          unit of that
                                                                                                             communication unit
                                                                                                             only through that
                                                                                                             communication unit”

“designating said            16       No construction necessary.       ’537 Patent at Figs. 1A, 5, 6, & 8;   “designating said
communication unit as                                                  26:15-37.                             communication unit
said routing unit in                                                                                         as said routing unit
response to determining                                                                                      if it has at least one
that said communication                                                                                      neighboring node
unit communicates with                                                                                       that can establish
at least one neighboring                                                                                     communications
unit that is isolated from                                                                                   with at least one
communications with                                                                                          other neighboring
remaining neighboring                                                                                        unit of that
units of said                                                                                                communication unit
communication unit”                                                                                          only through that
                                                                                                             communication unit”

“designating said            59, 64   No construction necessary.       ’537 Patent at Figs. 1A, 5, 6, & 8;   “designating said
communication unit as                                                  33:10-35; 34:7-27.                    communication unit
said relay unit based on                                                                                     as said relay unit if it




                                                                   6
                 Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 7 of 32 PageID #: 1597




      Claim Term             Claims   Harris Proposed Construction   Harris Intrinsic and Extrinsic    Huawei Proposed
                                                                               Evidence                   Construction
said examination and in                                                                               has at least one
response to determining                                                                               neighboring node
that at least one                                                                                     that can
neighboring                                                                                           communicate with
communication unit is                                                                                 nodes more than one
required to utilize said                                                                              hop away from itself
communication unit to                                                                                 only through the
communicate with                                                                                      communication unit”
network communication
units that are outside the
range of and greater
than one hop away from
said neighboring
communication unit” / “
designate at least one
communication unit as a
relay unit to transfer
network information
based on said
examination and in
response to determining
that said at least one
communication unit is
required to be utilized
by at least one
neighboring unit to
communicate with
communication units
that are outside the
range of and greater
than one hop away from




                                                           7
               Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 8 of 32 PageID #: 1598




     Claim Term           Claims    Harris Proposed Construction     Harris Intrinsic and Extrinsic        Huawei Proposed
                                                                               Evidence                     Construction
said neighboring units”

“designating said         24       No construction necessary.       ’537 Patent at Figs. 1A, 5, 6, & 8;   “designating said
communication unit as a                                             26:15-37; 27:37-55.                   communication unit
transmission routing                                                                                      as a transmission
unit in response to                                                                                       routing unit if there
determining that said                                                                                     is at least one
communication unit                                                                                        neighboring routing
communicates with at                                                                                      unit of the
least one neighboring                                                                                     communication unit
routing unit that is                                                                                      that can establish
isolated from                                                                                             communications
communications with                                                                                       with at least one
remaining neighboring                                                                                     other neighboring
routing units of said                                                                                     routing unit of that
communication unit”                                                                                       communication unit
                                                                                                          only through that
                                                                                                          communication unit”




                                                                8
               Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 9 of 32 PageID #: 1599




     Claim Term            Claims     Harris Proposed Construction     Harris Intrinsic and Extrinsic         Huawei Proposed
                                                                                  Evidence                      Construction
“designating as said       48        No construction necessary.       ’537 Patent at Figs. 1A, 5, 6, & 8;   “designating as said
transmission routing                                                  30:50-31:36.                          transmission routing
unit each                                                                                                   unit each
communication unit that                                                                                     communication unit
communicates with at                                                                                        that has at least one
least one                                                                                                   neighboring routing
neighboring routing unit                                                                                    unit of the
isolated from                                                                                               communication unit
communications with                                                                                         that can establish
remaining neighboring                                                                                       communications
routing units of that                                                                                       with at least one
communication unit”                                                                                         other neighboring
                                                                                                            routing unit of that
                                                                                                            communication unit
                                                                                                            only through that
                                                                                                            communication unit”


“a [wireless]              1, 16,    No construction necessary.       ’537 Patent at 20:41-54; 21:20-       “a network of
communications             30, 33,                                    30; 23:35-24:6; 26:15-37; 28:29-      connected [wireless]
network”                   36, 45,                                    46; 28:57-29:6; 29:15-42; 30:50-      devices”
                           54, 59,                                    31:7; 32:17-59; 33:10-36; 34:7-
                           64                                         27.




                                                                  9
                Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 10 of 32 PageID #: 1600




     Claim Term          Claims     Harris Proposed Construction        Harris Intrinsic and Extrinsic       Huawei Proposed
                                                                                   Evidence                     Construction
“connectivity            1, 4-5,   “topology information relating to   ’537 Patent at Abstract, Figs. 3, 4, Plain and ordinary
information”             10-11,    node network connections and tier   & 9; 1:22-31; 3:41-45; 4:17-21;      meaning
                         16, 18-   designations”                       5:28-30; 5:34-38; 7:24-34; 7:37-
                         19, 24-                                       42; 8:6-18; 8:60-66; 10:15-16;
                         25, 38-                                       10:44-47; 11:55-59; 14:54-61;
                         40, 47-                                       15:38-48; 16:20-26; 16:27-52;
                         49, 54,                                       16:57-61; 17:44-46; 18:49-62;
                         56, 58-                                       22:31-36; 23:35-24:6; 24:11-28;
                         59, 61,                                       25:14-37; 26:15-37; 26:40-55;
                         63-64,                                        27:37-55; 28:29-46; 28:57-29:6;
                         66, 68                                        29:15-42; 29:45-30:5; 30:50-31:7;
                                                                       31:10-36; 32:17-59; 32:62-33:35;
                                                                       33:38-34:27; 34:30-43.

                                                                       ’537 Patent FH, 5-6-05 Remarks
                                                                       at 29-36, 8-10-05 Notice of
                                                                       Allowability at 2-4.




                                                            10
                Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 11 of 32 PageID #: 1601




      C.      United States Patent No. 7,027,426

  Claim Term         Claims       Harris Proposed Construction    Harris Intrinsic and Extrinsic    Huawei Proposed
                                                                             Evidence                 Construction
Preamble             1, 8     No construction necessary.         ’426 Patent at 7:32-52; 8:7-17.   The preambles are
                                                                                                   limiting

“at the source       1, 8     No construction necessary.         ’426 Patent at 7:32-52; 8:7-17.   “at the source node,
node, selecting a                                                                                  selecting one of a
route to the                                                                                       plurality of
destination node                                                                                   discovered routes to
on at least one of                                                                                 the destination node
the plurality of                                                                                   on at least one of
electrically                                                                                       the plurality of
separate                                                                                           electrically separate
channels”                                                                                          channels”

“route selection     18       No construction necessary.         ’426 Patent at 8:51-67.           “route selection
unit to select a                                                                                   unit to select one of
route to the                                                                                       a plurality of
destination node                                                                                   discovered routes to
on at least one of                                                                                 the destination node
the plurality of                                                                                   on at least one of
electrically                                                                                       the plurality of
separate                                                                                           electrically separate
channels”                                                                                          channels”




                                                           11
                 Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 12 of 32 PageID #: 1602




      D.        United States Patent No. 7,224,678

  Claim Term          Claims        Harris Proposed Construction              Harris Intrinsic and Extrinsic        Huawei Proposed
                                                                                         Evidence                     Construction
“monitoring          12, 17,   “monitoring transmissions directly to or     ’678 Patent at 6:23-31.                Plain and ordinary
transmissions        51, 56    from one of the stations, as well as any                                            meaning
among [ ]                      transmission within operating range of the
stations”                      wireless network”

Preamble             12, 51     No construction necessary.                  ’678 Patent at 12:41-55; 15:49-61      The preamble is
                                                                                                                   limiting

“wireless local or 12, 51       No construction necessary.                  ’678 Patent at title, Abstract; Fig.   Indefinite
metropolitan area                                                           1-10; 1:8-10; 1:14-56; 2:33-48;
network”                                                                    5:26-33; 5:45-6:7; 6:61-65; 7:21-
                                                                            23; 10:54-59; 11:12-25; 12:41-55;
                                                                            15:49-61.

                                                                            Ser. No. 10/217,243 (Issues as
                                                                            U.S. Patent 7,327,690)

                                                                            IEEE Standards for Information
                                                                            Technology—
                                                                            Telecommunications and
                                                                            Information Systems—Local and
                                                                            Metropolitan Area Network—
                                                                            Specific Requirements—Part 11:
                                                                            Wireless LAN Medium Access
                                                                            Control (MAC) and Physical
                                                                            Layer (PHY) Specifications, 1999
                                                                            (HUAWEI-HARRIS_0137622-
                                                                            HARRIS_0138149)




                                                                12
                  Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 13 of 32 PageID #: 1603




  Claim Term          Claims        Harris Proposed Construction     Harris Intrinsic and Extrinsic        Huawei Proposed
                                                                                Evidence                      Construction
“wireless            12, 13,   No construction necessary.          ’678 Patent at title, Abstract; Fig.   “a network of
network”             17, 18,                                       1-10; 1:8-10; 1:14-56; 2:33-48;        connected wireless
                     19, 20,                                       5:26-33; 5:45-6:7; 6:61-65; 7:21-      devices”
                     56                                            23; 10:54-59; 11:12-25; 12:41-59;
                                                                   13:27-46; 17:29-36.

                                                                   Ser. No. 10/217,243 (Issues as
                                                                   U.S. Patent 7,327,690)

                                                                   IEEE Standards for Information
                                                                   Technology—
                                                                   Telecommunications and
                                                                   Information Systems—Local and
                                                                   Metropolitan Area Network—
                                                                   Specific Requirements—Part 11:
                                                                   Wireless LAN Medium Access
                                                                   Control (MAC) and Physical
                                                                   Layer (PHY) Specifications, 1999
                                                                   (HUAWEI-HARRIS_0137622-
                                                                   HARRIS_0138149)

“a policing          12        No construction necessary.          ’678 Patent at 5:26-34; 6:15-16;       “one or more
station for                                                        10:60-67; 11:18-25; 12:39-55.          wireless stations
detecting                                                                                                 and/or base stations
intrusions into                                                                                           for detecting
the wireless                                                                                              intrusions into the
network”                                                                                                  wireless network”




                                                            13
                 Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 14 of 32 PageID #: 1604




  Claim Term         Claims         Harris Proposed Construction     Harris Intrinsic and Extrinsic       Huawei Proposed
                                                                                Evidence                     Construction
“a number of         12, 51,   No construction necessary.          ’678 Patent at Fig. 2, 12; 6:53-60;   “one or more failed
failed attempts to   52                                            9:14-23; 12:41-55; 16:50-67.          attempts to
authenticate a                                                                                           authenticate a MAC
MAC address”                                                                                             address”

“base station”       20        No construction necessary.          ’678 Patent at Fig. 1; 1:14-33;        “wireless device
                                                                   1:47-56; 5:45-51; 6:15-16; 12:41-     that facilitates
                                                                   55; 13:45-46                          communications
                                                                                                         between other
                                                                                                         devices in the
                                                                   IEEE Standards for Information        wireless network”
                                                                   Technology—
                                                                   Telecommunications and
                                                                   Information Systems—Local and
                                                                   Metropolitan Area Network—
                                                                   Specific Requirements—Part 11:
                                                                   Wireless LAN Medium Access
                                                                   Control (MAC) and Physical
                                                                   Layer (PHY) Specifications, 1999
                                                                   (HUAWEI-HARRIS_0137622-
                                                                   HARRIS_0138149)




                                                            14
                  Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 15 of 32 PageID #: 1605




      E.         United States Patent No. 7,327,690

  Claim Term           Claims        Harris Proposed Construction            Harris Intrinsic and Extrinsic     Huawei Proposed
                                                                                        Evidence                   Construction
“collisions”          32, 34,   “transmissions that are simultaneous with   ’690 Patent at Fig. 20; 5:29-31;   “transmissions that
                      36, 40,   or within a certain time of another         8:39-53; 10:34-44.                 are simultaneous or
                      41, 71,   transmission”                                                                  too close together”
                      73, 75,
“collisions of        76, 78,   “transmissions that are simultaneous with
packets”              79        or within a certain time of another
                                transmission of packets”




                                                                 15
               Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 16 of 32 PageID #: 1606




  Claim Term       Claims        Harris Proposed Construction    Harris Intrinsic and Extrinsic     Huawei Proposed
                                                                            Evidence                 Construction
Preamble           32, 40,   No construction necessary.         ’690 Patent at 14:32-43; 15:4-17; The preamble is
                   71, 78                                       18:1-12; 18:36-46                 limiting

“wireless local or 32, 40,   No construction necessary.         ’690 Patent at title; Abstract; Fig. Indefinite
metropolitan       71, 78                                       1-10; 1:8-10; 1:14-56; 2:32-43;
area network”                                                   5:38-46; 5:57-6:19; 7:6-10; 7:33-
                                                                35; 10:64-11:2; 11:22-35; 14:32-
                                                                43; 15:4-17; 18:1-12; 18:36-46.

                                                                Ser. No. 10/217,042 (Issued as
                                                                U.S. Patent 7,224,678)

                                                                IEEE Standards for Information
                                                                Technology—
                                                                Telecommunications           and
                                                                Information Systems—Local and
                                                                Metropolitan Area Network—
                                                                Specific Requirements—Part 11:
                                                                Wireless LAN Medium Access
                                                                Control (MAC) and Physical
                                                                Layer (PHY) Specifications, 1999
                                                                (HUAWEI-HARRIS_0137622-
                                                                0138149)




                                                          16
               Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 17 of 32 PageID #: 1607




  Claim Term      Claims        Harris Proposed Construction    Harris Intrinsic and Extrinsic       Huawei Proposed
                                                                           Evidence                    Construction
“wireless         32, 33,   No construction necessary.         ’690 Patent at title; Abstract; Fig. “a   network    of
network”          34, 36,                                      1-10; 1:8-10; 1:14-56; 2:32-43; connected wireless
                  38, 39,                                      5:38-46; 5:57-6:19; 7:6-10; 7:33- devices”
                  40, 41,                                      35; 10:64-11:2; 11:22-35; 14:32-
                  42, 43                                       43; 15:4-17; 18:1-12; 18:36-46.

                                                               Ser. No. 10/217,042 (Issued as
                                                               U.S. Patent 7,224,678)

                                                               IEEE Standards for Information
                                                               Technology—
                                                               Telecommunications           and
                                                               Information Systems—Local and
                                                               Metropolitan Area Network—
                                                               Specific Requirements—Part 11:
                                                               Wireless LAN Medium Access
                                                               Control (MAC) and Physical
                                                               Layer (PHY) Specifications, 1999
                                                               (HUAWEI-HARRIS_0137622-
                                                               0138149)




                                                         17
                  Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 18 of 32 PageID #: 1608




  Claim Term         Claims         Harris Proposed Construction           Harris Intrinsic and Extrinsic     Huawei Proposed
                                                                                      Evidence                  Construction
“greater than        34, 41,   No construction necessary.                 ’690 Patent at 4:10-12.            Indefinite
about three”         73, 76,
                     79        Alternatively, if the Court determines a
                               construction is necessary, “greater than
                               three”

“a policing          32, 40    No construction necessary.                 ’690 Patent at 5:38-46; 6:27-28; “one or more
station for                                                               11:3-10; 11:28-35; 14:32-44; wireless stations
detecting                                                                 15:4-17.                         and/or base stations
intrusions into                                                                                            for detecting
the wireless                                                                                               intrusions into the
network”                                                                                                   wireless network”

“monitoring          32, 40,   “monitoring transmissions directly to or   ’690 Patent at 6:35-43.            Plain and ordinary
transmissions        71, 78    from one of the stations, as well as any                                      meaning
among said                     transmission within operating range of the
plurality of                   wireless network”
stations”

“a threshold         32, 71    No construction necessary except for       ’690 Patent at Fig. 20; 5:29-31;   “one or more
number of                      “collisions of packets” element, which     8:39-53; 10:34-44; 14:32-43;       instances of packets
collisions of                  should be construed as proposed above.     18:1-12                            of a predetermined
packets having                                                                                               type being
the                                                                                                          transmitted
predetermined                                                                                                simultaneously or
packet type”                                                                                                 too close together”




                                                                 18
                  Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 19 of 32 PageID #: 1609




  Claim Term         Claims        Harris Proposed Construction         Harris Intrinsic and Extrinsic   Huawei Proposed
                                                                                   Evidence                 Construction
“threshold           36, 40,   No construction necessary except for    ’690 Patent at Fig. 20; 5:29-31; “one or more
number of            75, 78,   “collisions” element, which should be   8:39-53; 10:34-44; 14:53-62; instances of at least
collisions of a      79        construed as proposed above.            15:4-17; 18:22-31; 18:36-50.     two stations using
same MAC                                                                                                the same MAC
address”                                                                                                address
                                                                                                        simultaneously or
                                                                                                        relatively closely to
                                                                                                        one another”

“base station”       22        No construction necessary.              ’690 Patent at Fig. 1; 1:14-33; “wireless device that
                                                                       1:47-56; 5:57-63; 6:24-28; 13:40- facilitates
                                                                       42                                communications
                                                                                                         between other
                                                                       IEEE Standards for Information    devices in the
                                                                       Technology—                       wireless network”
                                                                       Telecommunications and
                                                                       Information Systems—Local and
                                                                       Metropolitan Area Network—
                                                                       Specific Requirements—Part 11:
                                                                       Wireless LAN Medium Access
                                                                       Control (MAC) and Physical
                                                                       Layer (PHY) Specifications,
                                                                       1999 (HUAWEI-
                                                                       HARRIS_0137622-
                                                                       HARRIS_0138149)




                                                                19
               Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 20 of 32 PageID #: 1610




     F.      United States Patent No. 7,440,572

  Claim Term       Claims        Harris Proposed Construction           Harris Intrinsic and Extrinsic      Huawei Proposed
                                                                                   Evidence                   Construction
“encrypting both   1, 47    “reversibly encoding information from     ’572 Patent at Abstract, Figs. 7 &   “reversibly
address and data            both address and data portions of a       8, 2:7-16, 2:51-55; 4:20-30; 5:31-   encoding both
information”                message or payload to protect from        41; 6:13-17; 6:34-39; 7:12-16;       MAC address and
                            reading without decryption”               7:50-64; 8:44-56; 9:32-46; 10:22-    MAC data
                                                                      36; 11:1-12; 12:9-13.                information to
                                                                                                           protect from
                                                                      ’572 FH, 11-15-07 Remarks at 15-     reading without
                                                                      18; 2-25-08 Office Action at 2-7;    decryption”
                                                                      5-23-08 Remarks at 16-17.

“decrypting both 1, 47      “recovering, upon reception, both [the]   ’572 Patent at Abstract, Figs. 7 &   “recovering, upon
[the] address and           address and [the] data information that   8, 2:7-16, 2:51-55; 4:20-30; 5:31-   reception, both
[the] data                  was encrypted”                            41; 6:13-17; 6:34-39; 7:12-16;       [the] MAC address
information upon                                                      7:50-64; 8:44-56; 9:32-46; 10:22-    and [the] MAC data
reception”                                                            36; 11:1-12; 12:9-13.                information that
                                                                                                           was encrypted”
                                                                      ’572 FH, 11-15-07 Remarks at 15-
                                                                      18; 2-25-08 Office Action at 2-7;
                                                                      5-23-08 Remarks at 16-17.




                                                             20
               Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 21 of 32 PageID #: 1611




  Claim Term       Claims        Harris Proposed Construction             Harris Intrinsic and Extrinsic      Huawei Proposed
                                                                                     Evidence                   Construction
“by at least       1, 47    “by at least combining a plurality of       ’572 Patent at Abstract; Figs. 7 &   Plain and ordinary
adding a                    encrypting bits with information from       8; 2:7-16; 2:32-35; 4:20-30; 5:26-   meaning
plurality of                both address and data portions of a         30; 5:31-41; 5:42-45; 6:13-17;
encrypting bits to          message or payload”                         7:12-16; 7:50-64; 8:11-13; 8:22-
both the address                                                        26; 9:1-3; 9:12-16; 9:57-59; 10:1-
and the data                                                            5; 10:44-46; 11:26-28; 12:9-13.
information”
                                                                        ’572 FH, 11-15-07 Remarks at 15-
                                                                        18; 2-25-08 Office Action at 2-7;
                                                                        5-23-08 Remarks at 16-17.

“a cryptography 1, 47       No construction necessary except for        See above.                           “a cryptography
circuit …                   terms contained within the proposed term                                         circuit …
[connected to               that are discussed above, which should be                                        [connected to
said]/[cooperatin           construed as proposed above.                                                     said]/[cooperating
g with the] MAC                                                                                              with the] MAC …
… for encrypting                                                                                             for reversibly
both address and                                                                                             encoding both
data                                                                                                         MAC address and
information”                                                                                                 MAC data
                                                                                                             information to
                                                                                                             protect from
                                                                                                             reading without
                                                                                                             decryption”




                                                             21
              Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 22 of 32 PageID #: 1612




 Claim Term       Claims        Harris Proposed Construction            Harris Intrinsic and Extrinsic    Huawei Proposed
                                                                                  Evidence                  Construction
“a cryptography 1, 47      No construction necessary except for        See above.                        “a cryptography
circuit …                  terms contained within the proposed term                                      circuit …
[connected to              that are discussed above, which should be                                     [connected to
said]/[cooperatin          construed as proposed above.                                                  said]/[cooperating
g with the] MAC                                                                                          with the] MAC …
… for decrypting                                                                                         for recovering both
both address and                                                                                         MAC address and
data                                                                                                     MAC data
information”                                                                                             information that
                                                                                                         was encrypted”




                                                            22
                    Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 23 of 32 PageID #: 1613




II.      Disputed Constructions – Case No. 19-cv-00222-JRG

         A.        United States Patent No. RE44,325

      Claim Term         Claims        Harris Proposed Construction                Harris Intrinsic and Extrinsic        Huawei Proposed
                                                                                              Evidence                      Construction
 “producing at          30, 48,   “producing at least one alternating current    ’325 Patent at Figs. 2-3, 5-9; 3:20-   Plain and ordinary
 least one test         50, 57    test signal” / “producing at least first and   30; 8:50-62; 9:23-30; 10:44-58;        meaning
 signal” /                        second test signals wherein at least one of    13:39-65; 16:45-60; 20:59-21:60
 “producing at                    said first and second test signals is an
 least first and                  alternating current test signal”               US Pat. No. 6,715,087 File
 second test                                                                     History, Application at 4:12-5-8,
 signals”                                                                        24:31-25:28; Response to Office
                                                                                 Action at 2; Request for Certificate
                                                                                 of Correction; Director’s Report.

                                                                                 RE’325 File History, 2007-03-06
                                                                                 Remarks at 2, 15-19; 2007-04-17
                                                                                 Final Rejection; 2007-10-17
                                                                                 Remarks at 2-4; 2008-05-19
                                                                                 Appeal Brief; 2008-12-09
                                                                                 Examiner’s Answer at 2-10; 2009-
                                                                                 02-09 Reply Brief; 2009-10-13-09
                                                                                 Patent Board Decision; 2011-11-
                                                                                 09 Non-Final Rejection; 2012-05-
                                                                                 09 Remarks at 22-26; 2012-07-04
                                                                                 Remarks at 20-23; 2012-08-01
                                                                                 Final Rejection at 3.

                                                                                 IEEE 100, The Authoritative
                                                                                 Dictionary of IEEE Standards
                                                                                 Terms, Seventh Edition, 2000 at
                                                                                 pp. 28-29, 312, 314 (definitions of



                                                                     23
             Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 24 of 32 PageID #: 1614




Claim Term       Claims      Harris Proposed Construction     Harris Intrinsic and Extrinsic        Huawei Proposed
                                                                          Evidence                   Construction
                                                            “alternating current (ac),
                                                            alternating-current signal, direct
                                                            current (dc), direct-current signal).

                                                            G. Vergnaud, et. al., Proposal for a
                                                            discovery process, Alcatel, March
                                                            10, 2000 (HARRIS-H_222-
                                                            011750).

                                                            G. Vergnaud, et. al., DTE Power
                                                            via MDI, Alcatel, May 25, 2000
                                                            (HARRIS-H_222-011759).

                                                            G. Vergnaud, et. al., DTE Power
                                                            via MDI Discovery Process,
                                                            Alcatel, Sept. 12, 2000 (HARRIS-
                                                            H_222-011773).

                                                            IEEE 802.3 – DTE Power over
                                                            MDI Working Group, Draft
                                                            proposed text for DTE Power
                                                            section, Alcatel, June 21, 2000
                                                            (HARRIS-H_222-011648).

                                                            Robert Leonowich, IEEE 802.3af
                                                            DTE Power via MDI Resistive
                                                            Signature and Detection Protocol
                                                            Follow-up, Lucent Technologies,
                                                            July 11, 2000 (HARRIS-H_222-
                                                            011691).




                                                     24
             Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 25 of 32 PageID #: 1615




Claim Term       Claims      Harris Proposed Construction    Harris Intrinsic and Extrinsic      Huawei Proposed
                                                                        Evidence                  Construction
                                                            Richard Glaser, et al., IEEE
                                                            802.3af DTE Power via MDI
                                                            Detection and Signature Protocol,
                                                            Lucent Technologies, April 18,
                                                            2000 (HARRIS-H_222-011675).

                                                            Robert Leonowich, IEEE 802.3af
                                                            DTE Power via MDI Detection
                                                            and
                                                            Signature Tutorial, Lucent
                                                            Technologies, July 10, 2000
                                                            (HARRIS-H_222-011739).

                                                            Minutes of the IEEE 802.3af task
                                                            force meeting in La Jolla CA, July
                                                            11- 12, 2000 (HARRIS-H_222-
                                                            01171).

                                                            Minutes of the Power via the MDI
                                                            Task Force, New Orleans, LA,
                                                            September 12-13, 2000 (HARRIS-
                                                            H_222-011720).

                                                            Minutes of the IEEE 802.3af DTE
                                                            Power Meeting in Tampa Florida,
                                                            November 7, 2000 (HARRIS-
                                                            H_222-011731).




                                                     25
               Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 26 of 32 PageID #: 1616




  Claim Term       Claims         Harris Proposed Construction     Harris Intrinsic and Extrinsic    Huawei Proposed
                                                                              Evidence                  Construction
“having an         30, 48,   Indefinite.                         ’325 Patent at 2:48-52; 4:31-35;   “having an energy
energy such that   50, 57                                        5:25-30; 16:48-52; 17:49-53;       such that the
the terminal                                                     20:40-45; 22:28-34; 22:53-57;      terminal is not
cannot be                                                        23:24-28.                          damaged by the test
damaged under                                                                                       signal[s] regardless
any                                                              US Pat. No. 6,715,087 File         of whether the
circumstances”                                                   History, Application at 3:25-37;   terminal is adapted
                                                                 Response to Office Action at 2.    to receive a remote
                                                                                                    power feed”
                                                                 RE’325 File History, 2007-03-06
                                                                 Remarks at 2, 15-19; 2007-04-17
                                                                 Final Rejection; 2007-10-17
                                                                 Remarks at 2-4; 2008-05-19
                                                                 Appeal Brief; 2008-12-09
                                                                 Examiner’s Answer at 2-10; 2009-
                                                                 02-09 Reply Brief; 2009-10-13-09
                                                                 Patent Board Decision; 2011-11-
                                                                 09 Non-Final Rejection; 2012-05-
                                                                 09 Remarks at 22-26; 2012-07-04
                                                                 Remarks at 20-23; 2012-08-01
                                                                 Final Rejection at 3.




                                                          26
              Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 27 of 32 PageID #: 1617




     B.     United States Patent No. 8,416,892

  Claim Term       Claims        Harris Proposed Construction    Harris Intrinsic and Extrinsic       Huawei Proposed
                                                                           Evidence                      Construction
“wherein the       4        Indefinite.                         3GPP TSG RAN WGl Meeting             “wherein the number
number of                                                       #49, Rl-072325 (Huawei-              of preambles
preambles                                                       439_0010202).                        generated from a
generated from a                                                                                     single root sequence
single root                                                                                          is Npre=
sequence is Npre                                                3GPP TSG RAN WGl Meeting             =└NZC/NCS┘”
=└NNC/NCS┘”                                                     #50, Rl-073515 (Huawei-
                                                                439_0010255)
“x u,v(k)=x     6, 15       No construction necessary.          ’892 Patent, 2:1-4; 9:55-64;         “x u,v(k)=x
u,v((k+vNCS)mod                                                 10:52-64                             u((k+vNCS)mod
NZC)”                                                                                                NZC)”
                                                                ’892 File History, 2011-11-08
                                                                Specification and Claims at 2, 15

                                                                ’892 File History, 2012-01-18
                                                                Certified Copy of Foreign Priority
                                                                Application at 2

                                                                ’892 File History, 2012-05-16
                                                                Claims at 2, 4

                                                                ’892 File History, 2012-10-25
                                                                Claims at 2, 4; 2012-11-19;
                                                                Claim Amendments at 2, 4

                                                                ’892 File History, 2013-02-08
                                                                Post Allowance Communication
                                                                at 1




                                                         27
         Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 28 of 32 PageID #: 1618




Claim Term   Claims       Harris Proposed Construction    Harris Intrinsic and Extrinsic   Huawei Proposed
                                                                    Evidence                Construction
                                                         Invention Disclosure Form
                                                         (Huawei-439_0016127)

                                                         3GPP TSG RAN WG1 meeting
                                                         #48bis, R1-071408
                                                         (HARRIS-H_222-009968)

                                                         3GPP TSG RAN WG1 meeting
                                                         #49, R1-072325
                                                         (Huawei-439_0010202)

                                                         3GPP TSG RAN WG1 meeting
                                                         #49, R1-072324
                                                         (HARRIS-H_222-013445)




                                                  28
               Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 29 of 32 PageID #: 1619




      C.     United States Patent No. 8,798,575

  Claim Term        Claims        Harris Proposed Construction             Harris Intrinsic and Extrinsic     Huawei Proposed
                                                                                      Evidence                  Construction
“[determining /     1, 16    “[determining / determine] a charging       ’575 Patent at Abstract, Figs. 2A   Plain and ordinary
determine] a                 method” = “determining whether the          and 2B; 3:27-54, 4:4-13, 7:54-60;   meaning
charging method              charging method is online charging or       8:35-61; 9:1-20; 9:66-10:22;
and charging                 offline charging”                           10:54-59; 10:65-11:35
rules in response
to a service                 “[determining / determine] . . . charging   ’575 File History, 2010-06-02
request or other             rules in response to a service request or   Amendment
trigger event”               other trigger event” = Indefinite.
                                                                         ’575 File History, 2011-02-15
                                                                         Appeal Brief Amendment

                                                                         3GPP TS 23.125 V6.0.0 (2004-03)

                                                                         Responsive Claim Construction
                                                                         brief of T-Mobile et al, 2:16-cv-
                                                                         00055-JRG-RSP, Dkt. 126 at 27-
                                                                         30; Ex. F; Ex. G; Ex. K.

                                                                         Memorandum Opinion and Order
                                                                         on Claim Construction, E.D. Tex.
                                                                         Case No. 2:16-CV-00055-JRG-
                                                                         RSP, May 17, 2017 (Huawei-
                                                                         439_0008955).

                                                                         4/13/2017 Xiaoqin Duan
                                                                         Deposition Transcript Vol 2
                                                                         (Huawei-439_0009759).




                                                                29
                 Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 30 of 32 PageID #: 1620




       D.      United States Patent No. 9,838,851

 Claim Term          Claims         Harris Proposed Construction               Harris Intrinsic and Extrinsic       Huawei Proposed
                                                                                          Evidence                    Construction
“[setting / set] a   1, 5     “muting a particular subframe without          ’851 Patent at Abstract; Fig. 1;      “set[ting] a first
first subframe                interfering with transmission of surrounding   5:36-62; 5:63-67; 6:41-7:2; 7:3-18;   subframe such that
to null”                      or associated subframes or radio blocks”       9:27-60; 10:20-43; 11:38-48;          the first subframe
                                                                             12:19-25; 12:26-38; 12:56-67;         does not interfere
                                                                             13:1-6; 13:25-27; 13:61-14:9;         with DSI in
                                                                             14:10-12; 14:13-42; 14:43-61;         subframes
                                                                             14:62-64;                             transmitted by other
                                                                                                                   eNBs”
                                                                             ’851 File History, 2016-01-16
                                                                             Final Rejection at 2-8; 2017-01-16
                                                                             Remarks at 4-5; 2017-03-20
                                                                             Remarks at 4-5; 2017-04-07 Non-
                                                                             Final Rejection at 2-8; 2017-07-05
                                                                             Remarks at 2-6; 2017-08-01
                                                                             Notice of Allowability.

                                                                             3rd Generation Partnership
                                                                             Project; Technical Specification
                                                                             Group Radio Access Network;
                                                                             Evolved Universal Terrestrial
                                                                             Radio Access (E-UTRA) and
                                                                             Evolved Universal Terrestrial
                                                                             Radio Access Network (E-
                                                                             UTRAN); Overall description;
                                                                             Stage 2 (Release 9), 3GPP TS
                                                                             36.300 V9.0.0, June 2009
                                                                             (HARRIS-H_222-000276).

                                                                             3rd Generation Partnership




                                                                30
             Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 31 of 32 PageID #: 1621




Claim Term      Claims       Harris Proposed Construction      Harris Intrinsic and Extrinsic   Huawei Proposed
                                                                          Evidence               Construction
                                                             Project; Technical Specification
                                                             Group Radio Access Network;
                                                             Introduction of the Multimedia
                                                             Broadcast Multicast Service
                                                             (MBMS) in the Radio Access
                                                             Network (RAN); Stage 2 (Release
                                                             8), 3GPP TS 25.346 V8.3.0 March
                                                             2009 (HARRIS-H_222-000001).




                                                      31
              Case 2:18-cv-00439-JRG Document 90-1 Filed 08/22/19 Page 32 of 32 PageID #: 1622




     E.     United States Patent No. 10,117,226

 Claim Term      Claims          Harris Proposed Construction              Harris Intrinsic and Extrinsic        Huawei Proposed
                                                                                      Evidence                     Construction
“a same         1, 6, 11   Indefinite.                                   ’226 Patent at Abstract; Figs. 1, 2,   Plain and ordinary
scheduling                                                               3d, 4, 8, 10 & 11; 2:58-65; 3:12-      meaning
period in which            Alternatively, “a same scheduling period in   26; 4:51-56; 5:14-15; 5:16-30;
another base               which it is determined that another base      6:13-24; 9:4-13; 14:32-40; 15:47-
station resumes            station resumed sending the multimedia        65; 17:15-28; 17:51-18:2; 18:26-
sending the                broadcast multicast service data in [a same   43.
multimedia                 multimedia broadcast multicast service
broadcast                  single frequency network (MBSFN) area /       ’226 File History, 2016-07-01
multicast                  the same MBSFN area]”                         Claims at 30-31; 2018-02-08 Non-
service data in                                                          Final Rejection at 6-12; 2018-06-
[a same                                                                  14 Notice of Allowability at 2-3;
multimedia                                                               2018-04-27 Claims at 2.
broadcast
multicast
service single
frequency
network
(MBSFN) area /
the same
MBSFN area]”




                                                              32
